            Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 1 of 12




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ----------------------------------------------------------x
    INNOVATUS CAPITAL PARTNERS, LLC, :
                                                              :
             Plaintiff,                                       :
                                                              :      Case No. 1:18-cv-04252-LLS
                      - against-                              :
                                                              :
                                                              :
    JONATHAN NEUMAN, ANTHONY                                  :
    MITCHELL, RITZ ADVISORS, LLC, GREG :
    WILLIAMS, DARYL CLARK, AND                                :
    AMANDA ZACKMAN,                                           :
                                                              :
            Defendants.                                       :
                                                              :
    -------------------------------------------------------X

    MV REALTY, PBC, LLC,                                      :      Case No. 1:18-cv-07142-LLS
                                                              :
             Plaintiff,                                       :
                                                              :
                      - against-                              :
                                                              :
                                                              :
    INNOVATUS CAPITAL PARTNERS, LLC, :
                                                              :
            Defendant.                                        :
                                                              :
    ----------------------------------------------------------x

                         DECLARATION OF JOSEPH SCHOTTLAND
                    ON BEHALF OF INNOVATUS CAPITAL PARTNERS, LLC

           I, Joseph Schottland, declare under penalty of perjury as follows:

           1.       I submit this Declaration in support of Innovatus Capital Partners, LLC’s

(“Innovatus”) Motion to Seal Portions of the MV Realty Parties’1 May 24, 2021 Pre-Motion

Conference Letter (the “May 24 Discovery Letter”) and the MV Realty Parties’ June 9, 2021 Reply


1
  The “MV Realty Parties” or “MV” refer collectively to Defendants and Counter-Claimants Jonathan Neuman,
Antony Miller, Ritz Advisors, LLC, Greg Williams, Daryl Clark, and Amanda Zachman in the first above-captioned
action, and Plaintiff MV Realty PBC, LLC in the second above-captioned action.


                                                           1
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 2 of 12




Letter in further support of the Discovery Letter (the “June 9 Discovery Letter”) (collectively, the

“Discovery Letters”).

       2.      I am over 18 years of age and am competent to testify to the matter stated herein.

       3.      From 2016 to 2019, I worked at Innovatus Capital Partners, an independent

investment advisor and portfolio management firm, and focused my work in part on identifying

growth opportunities in less obvious market segments and investing through various channels

including joint ventures. I am currently the CEO of AMWCo, LLC, parent company of AMWCo

(TX), LLC d/b/a Redibs (“Redibs”), which is the operating entity of Innovatus’ Right-to-List

(“RTL”) business.

       4.      I am personally familiar with the facts set forth herein.

       5.      Innovatus has produced information and documents to the MV Realty Parties in

response to their discovery requests, including many sensitive, proprietary documents. Innovatus

closely guards its competitively sensitive and proprietary business information, including that

which it shares with its business partners and affiliates through the use of nondisclosure

agreements, among other things.

       6.      Innovatus has produced a large number of competitively sensitive information and

documents reflecting, among other things, its proprietary business methods and plans, market

research, sales and marketing strategies, and financial information with the designation of

“Confidential” or “Highly Confidential” (i.e., attorneys’ eyes only) under the Protective Order

governing these actions. Innovatus thus produced these materials to the MV Realty Parties in

reliance on the understanding and agreement that they would be protected by safeguards restricting

access by competitors generally and, in the case of highly confidential documents, restricting

access to the MV Realty Parties’ outside counsel. Given that the MV Realty Parties have already




                                                 2
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 3 of 12




taken and are misusing Innovatus’ valuable business methods and information to compete unfairly

with Innovatus, the Protective Order is critical to preventing the MV Realty Parties (and other

competitors) from inflicting further damage over and above the harm which resulted from the

initial improper taking of competitively sensitive information. To publicly release this information

will cause Innovatus substantial competitive harm, harm which would be in addition to that which

it has already suffered in 2018 and since, as a consequence of the improper conduct of the MV

Realty Partners when they failed to keep their non-disclosure and non-circumvention promises to

Innovatus.

       7.      The MV Realty Parties’ Discovery Letters both incorporate highly confidential and

competitively sensitive business information concerning Innovatus’ business methods, proprietary

business development strategy, and financial projections concerning its pursuit of RTL contracts

after the MV Realty Parties, in April 2018, launched their own competing business in violation of

their contractual non-disclosure and non-circumvention obligations. Innovatus designated the

documents containing this information as “Highly Confidential” (i.e., attorneys’ eyes only) at the

time of production in order to avoid the “financial [or] competitive . . . injury” contemplated by

the Protective Order, or “Confidential” in the case of information that Innovatus previously shared

with the MV Realty Parties during the period they worked together.

       8.      Specifically, the Discovery Letters reveal information about the following:

               a.      Detailed Road Map to Innovatus’ RTL Business. The MV Realty Parties

attached in full to the June 9 Discovery Letter, as Exhibit A, the comprehensive list of methods

that Innovatus provided in response to the MV Realty Parties’ Interrogatories. Exhibit A itemizes

each proprietary RTL method that Innovatus claims the MV Realty Parties took when they broke

off from the contemplated joint venture and started their own RTL business in violation of their




                                                 3
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 4 of 12




agreements. Innovatus designated these methods as Confidential under the Protective Order. The

list also sets out for each method which individuals developed it, whether Innovatus had used the

method (directly or indirectly) since the filing of the Complaint in this action, and whether

Innovatus currently uses the method (directly or indirectly). Innovatus designated this information

regarding the use of the methods as Highly Confidential under the Protective Order. As a

centralized listing of Innovatus’ confidential RTL methods, Exhibit A is replete with competitively

sensitive information that, if revealed publicly, would harm Innovatus and benefit current and

future competitors. The items together, as a whole, provide a roadmap for any competitor seeking

to enter the RTL business. Indeed, the very purpose of the document was to identify the

information and methods that Innovatus shared with the MV Realty Parties on a confidential basis.

In addition, the items in the list, on their own, are confidential and competitively sensitive.

Innovatus invested significant intellectual capital into developing the methods and maintaining

their confidentiality. If they were publicly disclosed, that would unduly benefit competitors and

harm Innovatus by granting competitors a window into Innovatus’ confidential business methods.

To take just a few examples (from Exhibit A’s numbered list of methods):

                     i.       Number 7.      This item describes a particular agreement that

              Innovatus developed, lists 15 concepts incorporated by the agreement, and explains

              why those concepts are important. The agreement is not boilerplate but was created

              by Innovatus to solve specific challenges it had identified in bringing the RTL

              business to market—including challenges specific to Florida’s legal landscape. The

              agreement thus represents Innovatus’ own research and innovation. If disclosed,

              this information, which was provided to the MV Realty Parties in reliance on the

              non-disclosure and non-circumvention obligations it undertook, would provide all




                                                4
Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 5 of 12




    other current and future competitors with, among other things, the identification of

    each of the legal obstacles which need to be addressed to move a similar RTL

    business forward and the best mechanisms to be used to clear those hurdles. Thus,

    with this information, competitors could quickly incorporate into their own

    agreements the answers derived by Innovatus after its expenditure of substantial

    time, money, and creativity. The ability to use this information, and keep it

    confidential, is invaluable both because it is far from certain that a particular

    competitor could identify the questions and solutions found by Innovatus and, at a

    minimum, certainly could not do so without incurring the burden, in both time and

    money, of that development. In addition, revealing this information publicly would

    give competitors a set of Innovatus’ insights that would necessarily lead to other

    insights, such as the particular manner Innovatus selected to protect the

    confidentiality of its information and how similar challenges should be identified

    and addressed in different markets.

          ii.       Number 10. This item lists a number of significant tasks that

    Innovatus identified as being critical enough to exercise the discipline to continually

    track. For example, the seventh bullet point identifies certain market statistics that

    Innovatus integrated into its business model, which allowed it to more precisely

    predict future profitability. It is neither common knowledge that this data exists nor

    what the sources of such information are. And, it is not generally known how this

    data, if gathered, could best be utilized to improve the modeling of the RTL business.

    Rather, it was only through Innovatus’ insight, work, and investment that this type

    of data was pinpointed, its sources discovered, and the importance of its use in the




                                       5
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 6 of 12




              RTL business recognized. Its release would advantage competitors by alerting them

              to sources of information which they might well know nothing about, let alone how

              to most effectively use that information for their business modeling.

                   iii.       Number 17. This item references the protocols that Innovatus

              implemented to appropriately safeguard and keep confidential its RTL business

              concept as a whole and its other proprietary RTL methods in particular. This

              confidentiality regime was designed by Innovatus and based on its own research,

              experience, and innovation. If this information were released to competitors, they

              would receive access to Innovatus’ intellectual capital without having to make a

              similar expenditure of time or resources themselves.

                    iv.       Number 18.      This item identifies two specific real estate data

              providers that Innovatus contracted with and a report obtained from one of these

              data providers. The report is described in detail, including how Innovatus used the

              report’s data to define and target specific markets in which to focus its RTL business.

              Innovatus’ decision to use these particular vendors to generate the report listed and

              others is proprietary. Competitors could use this information to short-circuit their

              own searches for quality vendors and as a guide for how to use those vendors’ data.

              This would provide them with Innovatus’ intellectual capital providing them with a

              jump start and, at a minimum, saving them the time and expense that Innovatus

              incurred.

In each of the above examples, publicizing the information described would benefit Innovatus’

competitors while simultaneously disadvantaging Innovatus. Moreover, the document itself—as

a whole and in each of its parts—is critically important because it reveals the building blocks of




                                                 6
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 7 of 12




Innovatus’ RTL business. These building blocks represent years of thinking, testing, trial-and-

error, experience, and investment by Innovatus. Dropped into the hands of competitors or would-

be competitors, Exhibit A provides a road map for how to quickly leapfrog the normal

developmental steps which otherwise would take years and substantial amounts of financial capital

to achieve. The descriptions of each method would alert competitors to what Innovatus has

determined is important to the business, what information must be considered, how to solve the

challenges that may arise, and—critically—a checklist of the fundamental challenges which must

be confronted and overcome. For example, the method described in Number 7 above reveals issues

in the legal landscape that a new market participant may not know about. Making that competitor

aware of Number 7 would allow it to shorten the time necessary to compete, and could even

determine whether that competitor becomes viable. For all of these reasons, Exhibit A is

quintessential competitively sensitive information that no business should have to reveal. If the

public were able to view it, the harms this lawsuit seeks to redress would only multiply as new

competitors would obtain information about Innovatus’ confidential business methods and further

erode the market share that the MV Realty Parties already unfairly usurped. Finally, the release

of the information about who developed the methods and whether Innovatus has used or still uses

those methods would benefit Innovatus’ competitors, including the MV Realty Parties, because it

would confirm for them what Innovatus considers to have continuing value, and thus would further

guide them in entering the RTL business for themselves.

              b.      Number of Innovatus’ RTL Transactions. The May 24 Discovery Letter, in

lines 8-10 of the third paragraph on page 1, discloses the number of RTL Transactions Innovatus

had projected completing by the end of 2019 and the actual number it had completed by October

2019. And the June 9 Discovery Letter, in line 4 of the second paragraph on page 2, again




                                               7
         Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 8 of 12




references those results. These early transactions functioned as a test of Innovatus’ developing

business strategy after the MV Realty Parties abandoned the contemplated joint venture. This

information would provide a benchmark for competitors to use in the early stages of their RTL

business as they decide whether they are on the right track, should continue to invest, or whether

the progress they have achieved is insufficient to justify continuing on with their RTL concept.

Moreover, Innovatus is not a public company and there is no reason why its private, internal

financial projections and results should be publicly available. This information discloses details

about the performance of Innovatus’ RTL business as of a specific moment in time. Innovatus

should be free to disclose such information, if at all, at a time it believes is appropriate, and in a

manner that prevents the information from being mischaracterized by competitors in order to do

harm in the marketplace. Such mischaracterizations of confidential information in the fashion now

being attempted by the MV Realty Parties puts innovators like Innovatus in an untenable situation,

i.e., either suffer unjustified harm or disclose current, additional information to correct any false

impressions, thus revealing to the market further details about their business.

               c.      Proprietary Information Regarding Management-Agent Relationship. The

May 24 Discovery Letter, in lines 10-12 of the third paragraph on page 1, contains a quotation

from a highly confidential internal Innovatus communication beginning with “pivot[]” and ending

with “them.” The June 9 Discovery Letter, in lines 2-4 of the first carryover paragraph on page 3,

provides an enlarged version of the quotation from the highly confidential internal Innovatus

communication that the MV Realty Parties had included in the May 24 Discovery Letter. When

read as a whole, the communication shows Innovatus experimenting with the implementation of

these methods so as to ascertain the best way to maximize the beneficial impact of those existing

methods. The cherry-picked quotation is proprietary information that Innovatus, as a privately




                                                  8
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 9 of 12




held company, should not be forced to convey to the public. The quotation, among other things,

describes characteristics of the managementagent relationship with respect to the RTL business.

Innovatus had been engaged in pilot testing its business concept with agents and, as a result, gained

experience and knowledge about how it would best be able to work with agents. This represents

Innovatus’ intellectual capital which it spent significant time, money, and energy to create. If this

quotation is made publicly available, Innovatus’ competitors—including the MV Realty Parties—

will receive the benefit of this knowledge, knowledge which they may never have been able to

uncover themselves and certainly, in the best of circumstances, would not have been able to obtain

without the investment of a similar amount of time, money, and intellectual effort.

               d.      Proprietary Information Regarding Agent Preferences.            The June 9

Discovery Letter, in lines 9-12 of the first carryover paragraph on page 3, contains a quotation

from a highly confidential internal Innovatus communication beginning with “need” and ending

with “perform,” as well as quotations from an attachment to that communication beginning with

“Results” and ending with “business.” This communication and attachment show that Innovatus

was testing another channel for its business. It was experimenting with ways to implement its

methods and learning how best to adapt them to a different market. The quotations describe

information about agent behavior that Innovatus spent time and resources to learn. By engaging

agents for initial test runs of the business, Innovatus was able to learn about agent preferences and

tolerances, and began to identify ways to set up the business model that would best incorporate

those considerations. This represents the accumulation of intellectual capital not available to

Innovatus’ competitors. If these quotations are made publicly available, Innovatus’ competitors—

including the MV Realty Parties—will be able to skip the time necessary to learn this information

themselves and to do so at no cost to them. Once again, competitors would be able to enjoy a free




                                                 9
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 10 of 12




ride on Innovatus and to gain time and position in the market, neither of which they would be

entitled to.

               e.      Innovatus’ Internal Investment Process and Accounting Decisions. The

June 9 Discovery Letter, in lines 15-17 of the first carryover paragraph on page 3, references

Innovatus’ confidential internal process for how the company makes certain accounting decisions.

In addition, these lines contain a quotation from a highly confidential internal Innovatus

communication beginning with “convert” and ending with “Investment.” This information reveals

both how Innovatus goes about accounting for its investments and what specific accounting

treatment was called for with respect to its RTL business. Thus, this information provides an

inside look at Innovatus’ relevant financial processes and decisions. As a privately held company,

Innovatus is not required to publicly reveal these internal policies and procedures. The disclosure

of this confidential information is especially troubling in the context where a competitor, MV

Realty, is attempting unfairly to transform it into a competitive weapon. And, that is exactly what

the MV Realty Parties’ use of the quotation does: by taking it out of context, they suggest that the

accounting decision was somehow related to the overall success of Innovatus’ RTL business. This

is simply not true. The disclosure here would disadvantage Innovatus because it would be forced

to correct the misleading context of the disclosure of its confidential information and, in doing so,

would have to provide additional sensitive information for competitors to use.

               f.      Proprietary Status of Innovatus’ RTL Business. The June 9 Discovery

Letter, in line 2 of footnote 3, contains a short quotation from a highly confidential Innovatus

communication and the MV Realty Parties’ characterization of other, unquoted portions of that

communication. The quotation, and the communication from which it was taken, refers to the state

of development of Innovatus’ RTL business at a specific time period. The MV Realty Parties have




                                                 10
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 11 of 12




taken this communication out of context in their attempt to show that Innovatus’ own assessment

of its RTL business contradicts its position in this litigation that its methods are valuable. In reality,

after the MV Realty Parties breached their agreements and took Innovatus’ methods to unfairly

compete against it, Innovatus had to regroup and consider how best to pursue the RTL business in

light of the MV Realty Parties’ breach. It took some time for Innovatus to determine how to

restructure the business without the MV Realty Parties and how to avoid the risk of the same

situation happening again. As a privately held company, Innovatus should not have to reveal

details about its internal time frame for the development and operationalization of its business. In

addition, for the same reasons as explained above, disclosing this information would disadvantage

Innovatus because it would be forced to correct the misleading context of the disclosure and, in

doing so, would have to provide additional sensitive information for competitors to use.

                g.      Proprietary Information Regarding Client Origination.              The June 9

Discovery Letter, in lines 3-5 of footnote 3, contains a quotation from a highly confidential internal

Innovatus communication and the MV Realty Parties’ characterization of other, unquoted portions

of that communication. The communication shows Innovatus incorporating input from business

partners concerning the methods at issue in this case. The statement at issue was a business

partner’s proposal to expand the RTL business to other markets. This type of confidential

communication from a business partner, a communication which goes directly to the sensitive

topic of plans to expand into new markets is quintessential highly confidential information. Again,

the MV Realty Parties are trying to paint an inaccurate, one-sided picture in a setting where

Innovatus has no meaningful opportunity to set the record straight. In addition, these lines

reference details about Innovatus’ approach to RTL client origination that Innovatus arrived at

through trial and error, and on which they spent considerable time and resources. Thus, if this




                                                   11
        Case 1:18-cv-07142-LLS Document 145 Filed 06/14/21 Page 12 of 12




quotation is made publicly available, Innovatus’ competitors—including the MV Realty Parties—

will be able to unfairly jump ahead by receiving the benefit of this knowledge without having to

invest their own time and resources to make a similar discovery.

       9.      For the reasons given above, if the Discovery Letters’ references to and quotations

of Innovatus’ highly confidential information and confidential information are made public,

Innovatus’ competitors will benefit and Innovatus itself will be harmed. Innovatus produced this

competitively sensitive information in reliance on its ability to protect the highly confidential

nature of the information. As stated above, to publicly release this information will cause

Innovatus substantial competitive harm, harm which would be in addition to that which it has

already suffered in 2018 and since, as a consequence of the improper conduct of the MV Realty

Partners when they failed to keep their non-disclosure and non-circumvention promises to

Innovatus.


I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 14, 2021.

                                                              __________________________

                                                              Joseph Schottland




                                                 12
